Citation Nr: 1138102	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  07-02 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for pes planus, calcaneal spurring, and pes cavus of the right foot.

2.  Entitlement to a rating higher than 10 percent for pes planus with calcaneal spurring of the left foot.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the military from June 1967 to June 1969.

This appeal to the Board of Veterans' Appeals (Board) is from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta (Decatur), Georgia, which confirmed and continued a 10 percent rating for the Veteran's bilateral foot disability, then characterized as bilateral anterior flatfeet (i.e., pes planus) with loss of transverse arches.

Another RO decision since issued in December 2008, during the pendency of this appeal, revised the characterization of this service-connected disability to pes planus, calcaneal spurring, and pes cavus of the right foot, and to pes planus with calcaneal spurring of the left foot.  And instead of just having a single 10 percent collective rating for this disability, the RO assigned separate 10 percent ratings for each foot retroactively effective from November 13, 2004.  The Veteran since has continued to appeal, requesting even higher ratings.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

His claims must be further developed before being decided on appeal, however, so the Board is remanding the claims to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

First and foremost, the Veteran needs to receive notice regarding the disability rating and effective date elements of his claims.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  


Next, the Board sees that his bilateral foot disability was last examined for VA compensation purposes in February 2007, so more than 41/2 years ago, and he alleges that it has worsened during the years since.  As support for this notion, he submitted a lay statement from his wife and a former employee, both asserting a noticeable decrease in his mobility, and that he suffers from pain, swelling, and sensitivity in his feet.  Moreover, a VA outpatient treatment record dated in April 2010 notes his request for insoles for his shoes, presumably to try and lessen or alleviate his discomfort.  He therefore needs to be reexamined to reassess the severity of this disability.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  When, as here, a Veteran claims that his condition is worse than when last rated or examined, and the available evidence is too old for a proper evaluation of his disability, including insofar as assessing its current severity, VA's duty to assist includes providing him a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of Veteran's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See, too, Green v. Derwinski, 1 Vet. App. 121 (1991) and VAOPGCPREC 11-95 (April 7, 1995).

Accordingly, the claims are REMANDED for the following additional development and consideration:

1.  Send the Veteran a Veterans Claims Assistance Act (VCAA) notice letter advising him of the disability rating and effective date elements of his claim, to comply with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

2.  After providing this notice and giving him time to submit additional evidence and/or argument in response to it, schedule a VA compensation examination to reassess the severity of his bilateral foot disability.

He is hereby advised that failure to report for this scheduled VA examination, without good cause, will have detrimental consequences on his pending claims for higher ratings.  38 C.F.R. § 3.655

The examination should include any diagnostic testing or evaluation deemed necessary.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical and other history.  

3.  Then readjudicate the claims for higher ratings in light of all additional evidence.  If the claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit still additional evidence and/or argument in response before returning the file to the Board for further consideration of the claims.

The Veteran has the right to submit additional evidence and argument concerning the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


